DocuSign Envelope ID: 8A8CA595-9E9A-4193-AB2D-4D1C7B056E5F
           Case 2:21-cv-03254-CBM-SK Document 6-5 Filed 04/15/21 Page 1 of 1 Page ID #:68




                               DECLARATION OF DOE #4 IN SUPPORT OF
                          APPLICATION FOR TEMPORARY RESTRAINING ORDER


                     I, DOE #4, state and declare as follows:

                     1.      I have personal knowledge of the facts hereinafter stated, and if called upon

            to testify, could and would competently testify thereto.

                     2.      I am a Plaintiff Class Representative in this action, DOE 1, et al, v. United

            States of America.

                     3.      This declaration is in support of Plaintiffs’ application for a temporary

            restraining relating to the relief sought in the Class Action Complaint filed in this action.

                     4.      I rent safe deposit box #4300 at US Private Vaults (“USPV”), was provided

            a key to my personal box, and maintain and have maintained exclusive control over this

            box and the property held in the box since in and before March 22-26, 2021.

                     5.       I store and have stored United States currency in this USPV box, none of

            which is contraband. I have never defaulted on the box lease payments.

                   I certify under penalty of perjury of the laws of the United States of America that
            the foregoing is true and correct. Executed on April 14, 2021 in the County of Los
            Angeles, California.


                          4/15/2021
            DATED: _________                          __________________________
                                                      JOHN DOE #4
